Citation Nr: 1755504	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1963 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective September 27, 2011.  The Veteran timely appealed that decision.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  He was last evaluated at a VA hearing loss examination in September 2012, which indicated he had mixed hearing loss bilaterally.  A more recent private audiological examination from February 2017 is of record which indicates additional hearing loss at some frequencies, however it is unclear whether the Maryland CNC controlled speech discrimination test was used, as required by 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

At the August 2017 hearing, the Veteran testified that his hearing has worsened in several noticeable ways.  He must now use closed captioning in order to watch television, he must ask people to repeat themselves frequently, he has trouble distinguishing words in loud settings, and his wife has expressed frustration with his inability to hear her, suggesting they should learn sign language.  The Veteran has been prescribed bilateral hearing aids since 2015, as well.

Under the circumstances, it is the Board's conclusion that the Veteran should be offered a new VA hearing examination.  See e.g., 38 C.F.R. § 3.327(a) (2017) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or the current rating may be incorrect).  The Veteran's credible testimony and the prescription of hearing aids indicate a new evaluation is necessary to determine the severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records regarding the Veteran's bilateral hearing loss disability.  

2.  If possible, confirm with the private audiological examiner whether the Maryland CNC test was used in the audiometric testing completed in February 2017. 

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail. 

The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased initial evaluation for his bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




